Citation Nr: 0812756	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The appellant served as a Philippine Scout and a member of 
the United States Army from March 1946 to February 1949.  
According to the United States Army Reserve Personnel 
Center's report of March 1995, the appellant is not credited 
with valid military service from December 1941 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The appellant contends that he had multiple stressors during 
his non-qualifying service in the Philippine Army from 
December 1941 to February 1946, and in the Philippine Scouts 
of the United States Army from March 1946 to February 1949, 
and that these stressors caused his current PTSD.

According to the United States Army Reserve Personnel 
Center's report of March 1995, the appellant is not credited 
with valid military service from December 1941 to February 
1946.  The service department's findings as to the 
appellant's military service are conclusive and binding on 
the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 38 
C.F.R. § 3.203(a).  Because the stressors which the appellant 
cited in his July 2004 "Information in Support of Claim for 
Service Connection for PTSD," and in the second, third, and 
fourth paragraphs of his March 2004 "Stressor Letter," 
occurred between December 1941 and February 1946, any PTSD 
arising from those incidents are not for consideration.

The appellant has provided evidence demonstrating that he 
served as a Philippine Scout in the United States Army from 
March 1946 to February 1949, including his United States Army 
Separation Qualification Record, his United States Army 
certificate of Honorable Discharge, his August 2002 United 
States Certification of Military Service, his April 1948 
letter describing his then-current enlistment in the 
Philippine Scouts, and a February 1949 letter from a United 
States Army Major General at Philippines Command Headquarters 
thanking the appellant for his service as a Philippine Scout.

In the fifth paragraph of his March 2004 "Stressor Letter," 
the appellant alleged that he experienced a stressor that 
occurred while he was in the Philippine Scouts, guarding a 
supply depot in Batangas City.  The appellant alleges that he 
was a member of C Company, 45th Infantry, 1st Battalion, 1st 
Regiment, 12th Division, and that he served as a rifleman in 
Manila, Nichols Field, Batangas, and Camp Odonil.

On remand, the appellant should be asked to provide a three-
month period during which the alleged incident at the supply 
depot in Batangas City occurred.  If the appellant provides 
this information, then his Division records for the date(s) 
on which the alleged incident occurred should be obtained.

The Divison records should be reviewed to determine whether 
the alleged incident occurred during the claimant's 
creditable service, between March 1946 and February 1949; 
whether it is more likely than not that the claimant was 
present with his unit during the alleged incident; and 
whether the alleged incident was a stressor which gave rise 
to the claimant's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a three-
month period during which the alleged 
incident at the supply depot in Batangas 
City occurred.  If the appellant provides 
this information, then his Division 
records for the date(s) on which the 
alleged incident occurred should be 
obtained.  Conduct any further development 
that is necessary in light of the records 
received.

2.  Determine whether the alleged incident 
occurred during the claimant's creditable 
service, between March 1946 and February 
1949; whether it is more likely than not 
that the claimant was present with his 
unit during the alleged incident; and 
whether the alleged incident was a 
stressor which gave rise to the claimant's 
PTSD.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the appellant with a 
supplemental statement of the case and 
allow an appropriate time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



